Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
“an insertable medical instrument including an ultrasound sensor for tracking the insertable medical instrument;
a pattern coded into a portion of the insertable medical instrument, the pattern configured to store calibration information the for the insertable medical instrument and the ultrasound sensor; 
and
a reader circuit coupled to a connector and configured to read the pattern to determine from the calibration information at least one of a noise of the ultrasound sensor in absence of an ultrasound signal, a capacitance of the ultrasound sensor, or a resistance of the ultrasound sensor”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793